JOHN M. WALKER, JR., Chief Judge,
with whom JACOBS, JOSÉ A. CABRANES, and WESLEY, Circuit Judges, concur, dissenting from the denial of rehearing en banc:
Among the many questionable features of Vermont’s campaign-finance statute, the limits placed on campaign expenditures plainly violate Supreme Court precedent and the First Amendment. After a panel majority, over a well-reasoned dissent by Judge Winter, held that those limits were supported by a compelling interest, the full court should have reheard this case en banc. I dissent.
I. Background
In 1997, the Vermont Legislature enacted Act 64, a comprehensive campaign-finance statute scheduled to take effect on November 4, 1998. See Vt. Stat. Ann. tit. 17, §§ 2801-2883. In May 1999, a voter, a prospective candidate, and a political-action committee brought suit in federal court in Vermont alleging that the statute infringed their First Amendment rights. See Landell v. Sorrell, 118 F.Supp.2d 459, 463, 475-76 (D.Vt.2000) (Landed I). The district court consolidated that suit with two other subsequent actions and permitted various other interested groups to intervene. Id. at 463. After a ten-day bench trial in May and June of 2000, the district court upheld most of Act 64’s challenged provisions but struck down its limitations on (1) how much money political parties could contribute to candidates, (2) how much money candidates could accept from out-of-state contributors, and (3) how much money candidates could spend on their campaigns. Id. at 468, 493.
Four years later, in 2004 (after having withdrawn an opinion issued in 2002), a divided panel of this court upheld in part and reversed in part the district court’s decision. Landell v. Sorrell, 382 F.3d 91 (2d Cir.2004) (Landed II). The panel unanimously upheld the district court’s determination that the Vermont statute’s limitation on out-of-state contributions was unconstitutional. Id. at 146; id. at 152 (Winter, J., dissenting) (concurring in this *168holding). The panel also unanimously reversed the district court’s decision that contributions to candidates by political parties could not constitutionally be limited. Id. at 143 (so holding, but remanding for further findings on, among other issues, how Act 64 affects relations between national parties and state and local affiliates); id. at 152, 184-85 (Winter, J., dissenting) (concurring in this holding though challenging statutory provisions that treat party affiliates as one unit for some purposes). The panel was divided, however, over the constitutionality of the Vermont statute’s limitations on candidates’ campaign expenditures. Judge Winter, in dissent, would have upheld the district court’s determination that campaign-expenditure limits are unconstitutional under Buckley v. Valeo, 424 U.S. 1, 96 S.Ct. 612, 46 L.Ed.2d 659 (1976) (per curiam). Landell II, 382 F.3d at 153-56, 185-89 (Winter, J., dissenting). But the panel majority decided that the expenditure limits were supported by two government interests — preventing corruption and preserving candidates’ time — that, taken together, were sufficiently compelling that the expenditure limits might be constitutional if the statute were sufficiently narrowly tailored to advance those two interests. Id. at 124-25. The majority therefore vacated the district court’s holding as to the expenditure limits and remanded the case for further proceedings to determine whether the limits were sufficiently narrowly tailored to survive strict scrutiny. Id. at 135-36.
Judge Winter, in an impassioned, insightful, and carefully reasoned dissenting opinion, analyzed the Vermont statute in detail and identified a series of constitutional infirmities that the panel majority failed to consider sufficiently. Id. at 149-210 (Winter, J., dissenting). While I agree with virtually all of Judge Winter’s analysis of the Vermont statute’s many flaws, the panel majority erred most obviously, and most importantly, in not striking down the Vermont law’s campaign-expenditure limits as violating the First Amendment’s free-speech guarantee.
By leaving open the possibility that meager, incumbent-protective spending limits might pass constitutional muster, the majority has done a huge disservice to Vermont voters and has established a dangerous precedent that could lead other legislative bodies in Vermont, and in other states within and without this circuit, to enact campaign-finance laws that trammel free-speech rights and ensure incumbent protection.
Supreme Court precedent — principally the landmark holding in Buckley v. Valeo — leaves no doubt that the constitutional protection of political speech is essential to the very framework on which our political system is built. That precedent also plainly forbids campaign-expenditure limits like Vermont’s. The en banc court should have reheard this exceptionally important case, found categorically that the Vermont law’s expenditure limits violate the First Amendment, and wiped out the panel’s holding that not only accepted a justification for Vermont’s expenditure limits that the Supreme Court has rejected, but also glossed over the fact that the limits are so low that they unconstitutionally entrench incumbents. Instead, regrettably, the law of the circuit now conflicts both with Supreme Court case law and with decisions from the Tenth and Sixth Circuits holding similar campaign-expenditure limits unconstitutional. See Homans v. City of Albuquerque, 366 F.3d 900 (10th Cir.2004); Kruse v. City of Cincinnati, 142 F.3d 907 (6th Cir.1998).
II. Discussion
A. Supreme Court precedent compels reversal
In the nearly thirty years since Buckley, the Supreme Court has not retreated from *169Buckley’s holding that laws limiting campaign expenditures are subject to “the exacting scrutiny applicable to limitations on core First Amendment rights of political expression.” 424 U.S. at 44-45, 96 S.Ct. 612. Although contribution limits merit “less rigorous scrutiny,” McConnell v. FEC, 540 U.S. 93, 141, 124 S.Ct. 619, 157 L.Ed.2d 491 (2003), expenditure limits must survive strict scrutiny — i.e., they must be “narrowly tailored to serve a compelling state interest.” Austin v. Mich. Chamber of Commerce, 494 U.S. 652, 657, 110 S.Ct. 1391, 108 L.Ed.2d 652 (1990). First Amendment protections extend to campaign expenditures because “[cjertainly, the use of funds to support a political candidate is ‘speech’ ....” Id. As Buckley explained:
A restriction on the amount of money a person or group can spend on political communication during.a campaign necessarily reduces the quantity of expression by restricting the number of issues discussed, the depth of their exploration, and the size of the audience reached. This is because virtually every means of communicating ideas in today’s mass society requires the expenditure of money.
424 U.S. at 19, 96 S.Ct. 612 (footnote omitted).
The Court has identified only one distinct compelling state interest that can support campaign-finance restrictions: preventing corruption and the appearance of corruption. See FEC v. Nat’l Conservative Political Action Comm., 470 U.S. 480, 496-97, 105 S.Ct. 1459, 84 L.Ed.2d 455 (1985) (“We held in Buckley and reaffirmed in Citizens Against Rent Control {454 U.S. 290, 102 S.Ct. 434, 70 L.Ed.2d 492 (1981) that preventing corruption or the appearance of corruption are the only legitimate and compelling government interests thus far identified for restricting campaign finances.”) (emphasis added). The Court has relied on that interest, with a limited exception not relevant here, to uphold only contribution limits, not expenditure limits.1 See McConnell, 540 U.S at 154, 161, 124 S.Ct. 619 (rejecting constitutional challenge to § 323(a) of the Federal Election Campaign Act, which “regulates contributions, not activities”); FEC v. Beaumont, 539 U.S. 146, 151-52, 123 S.Ct. 2200, 156 L.Ed.2d 179 (2003) (rejecting constitutional challenge to federal ban on campaign contributions by corporations); Nixon v. Shrink Mo. Gov’t PAC, 528 U.S. 377, 381-85, 120 S.Ct. 897, 145 L.Ed.2d 886 (2000) (Shrink Missouri) (rejecting constitutional challenge to Missouri statute limiting campaign contributions); Cal. Med. Ass’n v. FEC, 453 U.S. 182, 184-85, 101 S.Ct. 2712, 69 L.Ed.2d 567 (1981) (rejecting constitutional challenge to federal statute limiting contributions to multicandi-date political committees); Buckley, 424 U.S. at 23-36, 38, 96 S.Ct. 612 (rejecting constitutional challenge to federal statute limiting campaign contributions). The Court has also upheld restrictions designed to prevent the circumvention of contribution limits, but because those limits were themselves justified by an anticor-ruption rationale, anti-circumvention is not an independent state interest. See, e.g., McConnell, 540 U.S. at 161, 124 S.Ct. 619 (noting that § 323(b) of the Federal Election Campaign Act, which the Court upheld, “is designed to foreclose wholesale evasion of § 323(a)’s anticorruption measures”).
Further, in sweeping language Buckley rejected the state interest in limiting the *170overall cost of campaigns as a justification for campaign-finance restrictions:
The First Amendment denies government the power to determine that spending to promote one’s political views is wasteful, excessive, or unwise. In the free society ordained by our Constitution it is not the government, but the people — individually as citizens and candidates and collectively as associations and political committees — who must retain control over the quantity and range of debate on public issues in a political campaign.
424 U.S. at 57, 96 S.Ct. 612.
Along with limiting the potential justifications for campaign-finance restrictions and establishing that expenditure limits are subject to no less than strict scrutiny, Buckley, properly read, established a per se ban on limiting candidates’ campaign spending out of personal funds. To be sure, reasonable jurists disagree about whether Buckley should be read to have declared all campaign-expenditure limits per se unconstitutional. Compare Landell II, 382 F.3d at 152 (Winter, J., dissenting) (“[Buckley] held, without qualification, that government may not limit campaign expenditures by candidates for electoral office.”), with Homans, 366 F.3d at 915 (Tymkovich, J., concurring) (“I agree that the Buckley Court did not adopt a per se rule against campaign spending limits.”). Perhaps it is most accurate to say that Buckley’s ban on expenditure limits is as close as possible to being a per se ban without the Court having used those exact words.
In any event, Buckley’s language about limiting what candidates can spend on their campaigns from their own personal resources is surely unequivocal. After explaining that governmental interests in preventing corruption and equalizing candidates’ relative financial resources could not justify restricting what candidates for federal office could spend out of their own pockets on their campaigns (a restriction found in § 608(a) of the Federal Election Campaign Act of 1971), Buckley concluded: “[M]ore fundamentally, the First Amendment simply cannot tolerate § 608(a)’s restriction upon the freedom of a candidate to speak without legislative limit on behalf of his own candidacy. We therefore hold that § 608(a)’s restriction on a candidate’s personal expenditures is unconstitutional.” 424 U.S. at 54, 96 S.Ct. 612.
In light of Bttckley’s exceptionally strong language about First Amendment protection for campaign expenditures— speech that goes to the heart of our constitutional democracy — it is not surprising that the Court has “routinely struck down limitations on independent expenditures by candidates, other individuals, and groups .... ” FEC v. Colo. Republican Fed. Campaign Comm., 533 U.S. 431, 441, 121 S.Ct. 2351, 150 L.Ed.2d 461 (2001) (Colorado Republican II).
When viewed in light of this Supreme Court case law that reflects a deep suspicion of — indeed, hostility to — legislative attempts to restrict political speech by limiting campaign spending, Vermont’s campaign-expenditure limits fare no better than the limits struck down in Buckley.
B. No compelling interest supports Vermont’s expenditure limits
The Landell II majority purported to apply strict scrutiny to the Vermont statute’s expenditure limits and concluded that, taken together, the state’s announced interests in (1) preventing corruption and the appearance thereof and (2) reducing the amount of time devoted by candidates to fundraising were sufficiently compelling to justify those limits. Landell II, 382 F.3d at 124-25. The majority went on to find that it lacked enough information to *171decide whether the limits were sufficiently narrowly tailored to survive strict scrutiny and ordered that the case be remanded to the district court for consideration of whether less-restrictive alternatives could have fulfilled the same goals. Id. at 133—36.
Putting aside spending limits on a candidate’s use of his or her own funds (which, as noted above, Buckley flatly prohibits, but which the Vermont law imposes and the Landell II majority did not strike down), Buckley required, at minimum, that the Landell II panel find that Vermont’s candidate-expenditure limits as a whole could not survive strict scrutiny for want of a compelling state interest. Here there was no compelling interest that could withstand strict scrutiny, and the panel therefore never had to reach narrow tailoring. The remand order was both unnecessary and unjustified.
First, Buckley makes plain that although the interest in reducing corruption or the appearance thereof may justify contribution limits, this interest cannot justify expenditure limits. As the Court noted in relation to the expenditure limits found in § 608(c) in the Federal Election Campaign Act of 1971, “[t]he interest in alleviating the corrupting influence of large contributions is served by the Act’s contribution limitations and disclosure provisions rather than by § 608(c)’s campaign expenditure ceilings.” 424 U.S. at 55, 96 S.Ct. 612. This language forecloses courts from relying on the corruption-prevention rationale to support expenditure limits. Indeed, courts have regularly applied Buckley to strike down expenditure limits that were ostensibly justified by the need to prevent corruption. See Homans, 366 F.3d at 917 (Tymkovieh, J., concurring, writing for panel) (observing that “candidate spending limits cannot be justified by the anti-corruption rationale”); Kruse, 142 F.3d at 915 (same); see also Colorado Republican II, 533 U.S. at 441, 121 S.Ct. 2351. The Supreme Court has determined that the less-restrictive alternative of contribution limitations and disclosure requirements (both of which are found in Vermont’s legislative scheme) suffice to prevent corruption, and it is not for us to gainsay this determination. The majority in Landell II paid lip service to this aspect of Buckley, see 382 F.3d at 119, but by relying on the anticor-ruption rationale in conjunction with the time-preservation rationale to justify expenditure limits, the majority ignored Buckley’s holding that preventing corruption cannot justify expenditure limits.
Further, under the strict scrutiny that Buckley requires, the time-preservation rationale also cannot support expenditure limits. Indeed, the majority in Landell II implicitly acknowledges the time-preservation rationale’s weakness by joining it to the anticorruption rationale as a means of ginning up a sufficiently compelling interest. Landell II, 382 F.3d at 125 (“Vermont has established two interests that, taken together, are sufficiently compelling to support its expenditure limits ....”) (emphasis added).
First, Buckley expressly rejected cost containment (of which candidate time preservation is a function) as a justification for expenditure limits. 424 U.S. at 57, 96 S.Ct. 612. The Landell II majority, seizing on the fact that Buckley “alluded to this time-protection interest only in passing,” 382 F.3d at 120, argues both that the Court did not consider it and that it (together with the discredited anticorruption interest) is a compelling justification for expenditure limitations. Both arguments fail. The time-preservation rationale was indeed argued to the Court under the rubric of cost containment, and it gains no strength from the fact that the Court rejected it summarily rather than at length. *172As Judge Tymkovich explained in Homans, “the Buckley Court did consider the exact argument made here, that the ‘thirst for money has forced candidates to divert time and energy to fund-raising and away from other activities, such as addressing the substantive issues.’ ” 366 F.3d at 918 (Tymkovich, J., concurring, writing for panel) (quoting Buckley, Br. of Appellees Center for Public Financing of Elections, Common Cause, League of Women Voters of the United States at 72-73); see also Landell II, 382 F.3d at 188-89 (Winter, J., dissenting). The Sixth Circuit in Kruse also rejected the time-preservation rationale, noting that under Buckley, “because the government cannot constitutionally limit the cost of campaigns, the need to spend time raising money, which admittedly detracts [sic ] an officeholder from doing her job, cannot serve as a basis for limiting campaign spending.” 142 F.3d at 916-17.
Moreover, in the nearly thirty years since Buckley, no court of appeals has found that saving a candidate’s time from fundraising is a sufficient interest to justify stifling political speech. Candidate time preservation cannot be a compelling interest because, while the government may have a generalized interest in reducing impediments to an officeholder’s performance of her job, the government has no legitimate interest in keeping incumbents in office at the expense of challengers. Where an officeholder complains that taking time to fundraise makes it harder to do the job and that the government has an interest in preventing this, the officeholder is saying in effect, “The government has an interest both in my doing my job and in getting me reelected by making campaigning (fundraising) easier.” It has an interest in the former, but certainly not the latter. The decision to fundraise is the candidate’s and, unless incumbent protection is a legitimate interest, not the business of the legislature. Judge Tymkovich suggests as much in Homans when he notes,
[O]fficeholders are not “forced” to spend any time making calls or otherwise seeking funds. That they choose to do so (allegedly at the expense of their other duties) seems to be a rather weak reason to override core First Amendment concerns. Freeing politicians from having to make that choice is not a compelling governmental interest.
366 F.3d at 919 (Tymkovich, J., concurring, writing for panel) (footnote omitted). Weighed against Buckley’s broad protection of political speech, concerns about fundraising time pale in significance.
Finally, by holding that preserving candidates’ time is a compelling justification for Vermont’s expenditure limits, the Lan-dell II majority has given its blessing to circular, self-justifying legislation. The Vermont statute forbids candidates to accept individual contributions from nonfamily members exceeding $200 (if running for state representative or local office), $300 (if running for state senator or eountywide office), or $400 (if running for statewide office). Vt. Stat. Ann. tit. 17, § 2805(a). Though laughably low, the panel majority unanimously found these contribution limits to be constitutional. Setting aside my serious doubts on that score, such low limits require candidates to spend more time fundraising than would higher limits. In other words, the Vermont law’s contribution limits increase demands on candidates’ time, and the expenditure limits are then justified on the basis of time pressures that the law itself has intensified. The Landell II majority recognized that “without spending limits, the contribution limits would exacerbate the time problem,” 382 F.3d at 123, but was untroubled by the self-evident circularity of the time-preservation rationale. Justifying a statute based on problems that the statute itself *173creates makes about as much sense as Baron von Munchausen’s boast that he pulled himself up out of a swamp by his own hair. See, e.g., The Adventures of Baron Munchausen (Columbia Pictures 1989).
C. The Vermont law’s expenditure limits are so low that they give incumbents an unfair electoral advantage
If the majority in Landell II gives too little deference to Buckley’s guiding force, it gives too much deference to the Vermont legislature. Even Justice Breyer, who would prefer to give legislators more leeway in regulating campaign finance than governing Supreme Court doctrine provides them, cautioned against deferring to legislators if that deference “risk[s] such constitutional evils as, say, permitting incumbents to insulate themselves from effective electoral challenge.” Shrink Missouri, 528 U.S. at 402, 120 S.Ct. 897 (Breyer, J., concurring).
Vermont’s expenditure limits (and, in my view, its contribution limits) are set so low and in such a fashion that only a desire to protect incumbents can explain them. At a time when the costs of political campaigns are routinely counted in the millions, what are Vermont’s expenditure limits? To persuade voters of the merit of their candidacies, those who seek the office of state representative can only spend $2000 (in single-member districts) to $3000 (in two-member districts); state senate candidates are limited to $4000 (in single-member districts) plus $2,500 per additional seat in the district (in multi-member districts); candidates for governor and lieutenant governor are capped at $300,000 and $100,000, respectively; and candidates for other statewide offices can only spend $45,000. Vt. Stat. Ann. tit. 17, § 2805a.
The Landell II majority held that these limits were not unconstitutionally low because they approximated average spending in past elections. 382 F.3d at 128-31. As Judge Winter points put, however, these limits are drastically below realistic spending, levels for competitive races. First, average spending across all elections understates, the cost of competitive elections because it includes elections “that were not seriously contested or perhaps not contested at all — elections in which little communication took place and little was spent.” Landell II, 382 F.3d at 173 (Winter, J., dissenting). Second, reported spending numbers for elections held before Act 64’s passage include only spending by candidates, not related spending by their supporters. Id. at 172-73 (Winter, J., dissenting). Because Act 64 defines candidate expenditures to capture related expenditures by supporters, see Vt. Stat. Ann. tit. 17, § 2809, just to keep spending under the new law at historical levels would require setting expenditure limits above those historical levels. Finally, Act 64 includes within the expenditure limits “substantial costs of compliance with its terms that were not encountered under the prior law.” Landell II, 382 F.3d at 173 (Winter, J., dissenting). For example, fees of attorneys — who are a virtual necessity under this reticulated statute — are included as campaign expenditures. Such compliance costs will further eat into limits that, because they are based on past average spending, are already so low that they unconstitutionally magnify the advantage of incumbents.
Only one aspect of Vermont’s campaign-finance legislation seems to point away from incumbent protection as a motivation (and the panel majority seizes upon it, see id. at 128): incumbents can spend only 85 to 90 percent of what challengers can spend, depending on the office. Vt. Stat. Ann. tit. 17, § 2805a(c). This small ges*174ture is greatly outweighed, however, by other features of the legislation and the natural advantages of incumbency. Most significantly, the spending caps cover a two-year election cycle and do not set separate caps for primary and general elections. Id. § 2805a(a). As Judge Winter aptly notes, this provision “will in the main favor incumbents, who face serious primary challengers less frequently than those seeking a party nomination to challenge an incumbent. Indeed, there appears to be little other reason justifying the choice of the two-year cycle.” Landell II, 382 F.3d at 180 (Winter, J., dissenting). By contrast, the expenditure limits struck down in Buckley at least had the virtue of providing separate limits for primary and general elections. See 424 U.S. at 54-55, 96 S.Ct. 612. Further, the Vermont expenditure limits are so low that they “significantly increase! ] the reputation-related [and] media-related advantages of incumbency and thereby insulate[] legislators from effective electoral challenge.” Shrink Missouri, 528 U.S. at 404, 120 S.Ct. 897 (Breyer, J., concurring).
III. Conclusion
This case began in the district court almost six years ago; it was argued before a panel of this court almost four years ago. Instead of cleanly resolving, on the basis of Buckley, that Vermont’s campaign-expenditure limitations are unconstitutional, the panel majority has now sent the case back to the district court for yet more proceedings. I well appreciate and support the Second Circuit’s traditional reluctance to hear cases in banc. See Jon O. Newman, The Second Circuit Review 1982-8S Term — Foreword: In Banc Practice in the Second Circuit: The Virtues of Restraint, 50 Brook. L.Rev. 365 (1984). By refusing to hear this important case en banc, however, the court has failed to live up to its constitutional responsibilities. I respectfully dissent.

. The Court has upheld limits only on campaign expenditures by corporations out of the corporate treasury. See Austin v. Mich. Chamber of Commerce, 494 U.S. 652, 110 S.Ct. 1391, 108 L.Ed.2d 652 (1990).